The facts stated in Oklahoma Portland Cement Company v. State Industrial Commission, No. 23052, decided June 14, 1932, are very similar to the facts in the case at bar, 158 Okla. 258,13 P.2d 587. The rule of law stated in that decision is decisive of the issue herein presented. This award of the State Industrial Commission is affirmed upon the authority of the decision cited.
HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., and CLARK, V. C. J., absent.
Note. — See under (1), R. C. L. Perm. Supp. p. 6255. *Page 258